PRECEDENTIAL

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT
                   _____________

                          No. 13-1816
                         _____________

             UNITED STATES OF AMERICA
                        v.

               ANDREW AUERNHEIMER,
                     a/k/a Weev
                    a/k/a Weelos
                    a/k/a Escher

                     ANDREW AUERNHEIMER,
                               Appellant

      On Appeal from the United States District Court
               for the District of New Jersey
                  (No. 2:11-cr-00470-001)
         District Judge: Hon. Susan D. Wigenton

                 Argued: March 19, 2014

      Before: CHAGARES, GREENAWAY, JR., and
               VANASKIE, Circuit Judges.

                  (Filed: April 11, 2014)

                         ____________

                           OPINION
                         ____________

Tor B. Ekeland, Esq.
Mark H. Jaffe, Esq.
Tor Ekeland, P.C.
155 Water Street.
Sixth Floor, Suite Two
Brooklyn, NY 11201
Orin S. Kerr, Esq. [ARGUED]
George Washington University
2000 H Street, N.W.
Washington, DC 20052

Marcia C. Hofmann, Esq.
25 Taylor Street
San Francisco, CA 94102

Hanni M. Fakhoury, Esq.
Electronic Frontier Foundation
815 Eddy Street
San Francisco, CA 94109
       Attorneys for Appellant

Paul J. Fishman, Esq.
Glenn J. Moramarco, Esq. [ARGUED]
Office of United States Attorney
Camden Federal Building & Courthouse
401 Market Street
Camden, NJ 08101

Mark E. Coyne, Esq.
Office of United States Attorney
970 Broad Street
Newark, NJ 07102
       Attorneys for Appellee

Christopher C. Walsh, Esq.
Harvard Law School
Cyberlaw Clinic
23 Everett Street
Second Floor
Cambridge, MA 02138

Alexander C. Muentz, Esq.
Temple University
Department of Criminal Justice
1115 Pollett Walk
Philadelphia, PA 19122



                             2
Jennifer S. Granick, Esq.
Stanford Law School
Center for Internet & Society
559 Nathan Abbott Way
Stanford, CA 94305

Steven P. Ragland, Esq.
Keker & Van Nest
633 Battery Street
San Francisco, CA 94111
      Attorneys for Amicus Appellants

CHAGARES, Circuit Judge.

       This case calls upon us to determine whether venue for
Andrew Auernheimer’s prosecution for conspiracy to violate
the Computer Fraud and Abuse Act (“CFAA”), 18 U.S.C. §
1030, and identity fraud under 18 U.S.C. § 1028(a)(7) was
proper in the District of New Jersey. Venue in criminal cases
is more than a technicality; it involves “matters that touch
closely the fair administration of criminal justice and public
confidence in it.” United States v. Johnson, 323 U.S. 273,
276 (1944). This is especially true of computer crimes in the
era of mass interconnectivity. Because we conclude that
venue did not lie in New Jersey, we will reverse the District
Court’s venue determination and vacate Auernheimer’s
conviction.
                               I.

                                A.

       The relevant facts are fairly simple and not in dispute.
Apple, Inc. introduced the first iPad, a tablet computer, in
2010. Customers who purchased the version that had the
capability to send and receive data over cellular networks
(commonly referred to as “3G”) had to purchase a data
contract from AT&T, Inc. (“AT&T”), which at the time was
the exclusive provider of data services for this version of the
iPad. Customers registered their accounts with AT&T over
the Internet on a website that AT&T controlled. In the
registration process, customers were assigned a user identifier

                                3
(“user ID”) and created a password — login credentials that
they would need in order to access their accounts through
AT&T’s website in the future. The user ID assigned to each
customer was that customer’s email address.

       AT&T decided to make it easier for customers to log
into their accounts by prepopulating the user ID field on the
login screen with their email addresses. To do this, AT&T
programmed its servers to search for an iPad user’s Integrated
Circuit Card Identifier (“ICC-ID”) when a user directed her
browser to AT&T’s general login webpage (AT&T’s
“URL”1). An ICC-ID is the unique nineteen- or twenty-digit
number that identifies an iPad’s Subscriber Identity Module,
commonly known as a SIM Card. The SIM Card is the
computer chip that allows iPads to connect to cellular data
networks.

       If AT&T’s servers recognized the ICC-ID as
associated with a customer who had registered her account
with AT&T, then AT&T’s servers would automatically
redirect the customer’s browser away from the general login
URL to a different, specific URL. That new specific URL
was unique for every customer and contained the customer’s
ICC-ID in the URL itself. Redirecting the customer’s
browser to the new specific URL told AT&T’s servers which
email address to populate in the user ID field on the login
page. This shortcut reduced the amount of time it took a
customer to log into her account because, with her user ID
already populated, she had to enter only her password.2

1
  URL is shorthand for uniform resource locator, which is
defined as “a specific address . . . used by a browser in
locating the relevant document [on the Internet].” URL,
Oxford Eng. Dictionary, http://www.oed.com/view/Entry
/258858?redirectedFrom=URL#eid (last visited Mar. 27,
2014). It is more commonly known as a “web address.”
Appendix (“App.”) 255.
2
  To make this more concrete, when an iPad user wanted to
log into her account, she would direct her browser to
“https://dcp2.att.com/OEPNDClient/”. If AT&T’s server
recognized the ICC-ID of the iPad that made the request as an
iPad that was already registered with AT&T, its servers
would       automatically    redirect    the      user     to
                              4
       Daniel      Spitler,   Auernheimer’s    co-conspirator,
discovered this feature of AT&T’s login process. Although
he did not own an iPad, he purchased an iPad SIM Card,
hoping to install it on another computing device and then take
advantage of the unlimited cellular data plan that AT&T
offered for $30 per month. At first, he did not know how to
register his SIM Card, so he downloaded the iPad operating
system onto his computer, decrypted it, and browsed through
the operating system’s code to try to find a way to register it.
In the course of doing so, he came across AT&T’s
registration URL. He noticed that one of the variables in the
registration URL was a field requiring an ICC-ID.

       Spitler then directed his computer’s web browser to
the registration URL and inserted his iPad’s ICC-ID in the
requisite place. AT&T’s servers were programmed only to
permit browsers that self-identified as iPad browsers to access
the registration URL. This required him to change his
browser’s user agent. A user agent tells a website what kind
of browser and operating system a user is running, so servers
that someone is attempting to access can format their
responses appropriately. App. 256.

       After changing his browser’s user agent to appear as
an iPad, Spitler was able to access the AT&T login page. He
noticed that his email address was already populated in the
login field and surmised that AT&T’s servers had tied his
email address to his ICC-ID. He tested this theory by
changing the ICC-ID in the URL by one digit and discovered
that doing so returned a different email address. He changed
the ICC-ID in the URL manually a few more times, and each
time the server returned other email addresses in the login
field.

      Spitler concluded that this was potentially a
noteworthy security flaw. He began to write a program that
he called an “account slurper” that would automate this
process. The account slurper would repeatedly access the

“https://dcp2.att.com/OEPNDClient/openPage?ICCID=XXX
XXXXXXXXXXXXXXXX&IMEI=0”, where the string of
“X”s is the nineteen- or twenty-digit ICC-ID.
                               5
AT&T website, each time changing the ICC-ID in the URL
by one digit. If an email address appeared in the login box,
the program would save that email address to a file under
Spitler’s control.

        Spitler shared this discovery with Auernheimer, whom
he knew through Internet-based chat rooms but had never met
in person. Auernheimer helped him to refine his account
slurper program, and the program ultimately collected
114,000 email addresses between June 5 and June 8, 2010.
Its method — guessing at random — is called a “brute force”
attack, a term of art in the computer industry referring to an
inefficient method of simply checking all possible numbers.

       While Spitler’s program was still collecting email
addresses, Auernheimer emailed various members of the
media in order to publicize the pair’s exploits. Some of those
media members emailed AT&T, which immediately fixed the
breach.     One of the media members contacted by
Auernheimer was Ryan Tate, a reporter at Gawker, a news
website. Tate expressed interest in publishing Auernheimer’s
story. To lend credibility to it, Auernheimer shared the list of
email addresses with him. Tate published a story on June 9,
2010 describing AT&T’s security flaw, entitled “Apple’s
Worst Security Breach: 114,000 iPad Owners Exposed.”
The article mentioned some of the names of those whose
email addresses were obtained, but published only redacted
images of a few email addresses and ICC-IDs.
       Evidence at trial showed that at all times relevant to
this case, Spitler was in San Francisco, California and
Auernheimer was in Fayetteville, Arkansas. The servers that
they accessed were physically located in Dallas, Texas and
Atlanta, Georgia. Although no evidence was presented
regarding the location of the Gawker reporter, it is undisputed
that he was not in New Jersey.

                              B.

       Despite the absence of any apparent connection to
New Jersey, a grand jury sitting in Newark returned a two-
count superseding indictment charging Auernheimer with
conspiracy to violate the CFAA, 18 U.S.C. § 1030(a)(2)(C)
and (c)(2)(B)(ii), in violation of 18 U.S.C. § 371 (count one),

                               6
and fraud in connection with personal information in
violation of 18 U.S.C. § 1028(a)(7) (count two, commonly
referred to as “identity fraud”). To enhance the potential
punishment from a misdemeanor to a felony, the Government
alleged that Auernheimer’s CFAA violation occurred in
furtherance of a violation of New Jersey’s computer crime
statute, N.J. Stat. Ann. § 2C:20-31(a). See 18 U.S.C. §
1030(c)(2)(B)(ii).

       Auernheimer moved to dismiss the superseding
indictment shortly after it was returned by the grand jury. In
addition to asserting several challenges concerning the CFAA
violation, he argued that venue was not proper in the District
of New Jersey. The District Court acknowledged that neither
he nor Spitler was ever in New Jersey while allegedly
committing the crime, and that the servers accessed were not
in New Jersey, but denied his motion nonetheless. It held that
venue was proper for the CFAA conspiracy charge because
Auernheimer’s disclosure of the email addresses of about
4,500 New Jersey residents affected them in New Jersey and
violated New Jersey law. It further held that because venue
was proper for the CFAA count, it was also proper for the
identity fraud count because proving the CFAA violation was
a necessary predicate to proving the identity fraud violation.

       Auernheimer’s trial lasted five days and resulted in a
guilty verdict on both counts. Initially, both parties requested
a jury instruction on venue. App. 575. Venue is a question
for the jury and the court “must specifically instruct the jury
on venue” if “(1) the defendant objects to venue prior to or at
the close of the prosecution’s case-in-chief, (2) there is a
genuine issue of material fact with regard to proper venue,
and (3) the defendant timely requests a jury instruction.”
United States v. Perez, 280 F.3d 318, 334 (3d Cir. 2002).
Although Auernheimer objected to venue and requested an
instruction, the District Court held that there was no genuine
issue of material fact. It concluded that the Government had
established that venue was proper in New Jersey as a matter
of law and declined to instruct the jury on venue. App. 591.

       After denying Auernheimer’s post-trial motions, the
District Court sentenced him to forty-one months of
imprisonment. Auernheimer timely appealed.

                               7
                               II.

       The District Court had jurisdiction pursuant to 18
U.S.C. § 3231. We have jurisdiction pursuant to 28 U.S.C. §
1291. Our review of the District Court’s legal decision
regarding venue is plenary. United States v. Pendleton, 658
F.3d 299, 302 (3d Cir. 2011).

                              III.

        Although this appeal raises a number of complex and
novel issues that are of great public importance in our
increasingly interconnected age, we find it necessary to reach
only one that has been fundamental since our country’s
founding: venue. The proper place of colonial trials was so
important to the founding generation that it was listed as a
grievance in the Declaration of Independence. See The
Declaration of Independence para. 21 (U.S. 1776) (objecting
to “transporting us beyond seas to be tried for pretended
offences”). It was of such concern that the Constitution of the
United States “twice safeguards the defendant’s venue right.”
United States v. Cabrales, 524 U.S. 1, 6 (1998). Article III
requires that “the Trial of all Crimes . . . shall be held in the
State where the said Crimes shall have been committed.”
U.S. Const. art. III, § 2, cl. 3. The Sixth Amendment further
provides that “[i]n all criminal prosecutions, the accused shall
enjoy the right to a speedy and public trial, by an impartial
jury of the State and district wherein the crime shall have
been committed.” Id. amend VI. This guarantee is codified
in the Federal Rules of Criminal Procedure, which require
that “the [G]overnment must prosecute an offense in a district
where the offense was committed.” Fed. R. Crim. P. 18.

       Congress may prescribe specific venue requirements
for particular crimes. Pendleton, 658 F.3d at 303. Where it
has not, as is the case here, we must determine the crime’s
locus delicti. Id.; see also Black’s Law Dictionary 1025 (9th
ed. 2009) (defining locus delicti as the “place where an
offense was committed”). “[T]he locus delicti must be
determined from the nature of the crime alleged and the
location of the act or acts constituting it.” United States v.
Anderson, 328 U.S. 699, 703 (1946); accord United States v.

                               8
Rodriguez-Moreno, 526 U.S. 275, 279 (1999); Cabrales, 524
U.S. at 6-7. To perform this inquiry, we “must [1] initially
identify the conduct constituting the offense . . . and then [2]
discern the location of the commission of the criminal acts.”
Rodriguez-Moreno, 526 U.S. at 279. Venue should be
narrowly construed. Johnson, 323 U.S. at 276.

       Continuing offenses, such as conspiracy, that are
“begun in one district and completed in another, or committed
in more than one district, may be inquired of and prosecuted
in any district in which such offense was begun, continued, or
completed.” 18 U.S.C. § 3237(a). In the context of a
conspiracy charge, “venue can be established wherever a co-
conspirator has committed an act in furtherance of the
conspiracy.” Perez, 280 F.3d at 329; accord Hyde v. United
States, 225 U.S. 347, 356-67 (1912). The Government must
prove venue by a preponderance of the evidence. United
States v. Root, 585 F.3d 145, 155 (3d Cir. 2009).

        In performing our venue inquiry, we must be careful to
separate “essential conduct elements” from “circumstance
element[s].” Rodriguez-Moreno, 526 U.S. at 280 & n.4. For
example, in Cabrales the Supreme Court considered whether
venue for money laundering activities was proper in Missouri.
524 U.S. at 4. The laundered proceeds were generated by
illegal narcotics sales in Missouri, but all acts constituting the
money laundering offense took place in Florida. Id. The
Court held that venue was improper in Missouri. Id. at 10.
The Supreme Court, later reflecting on Cabrales, observed
that the “existence of criminally generated proceeds” was
only a “circumstance element” of money laundering.
Rodriguez-Moreno, 526 U.S. at 280 n.4. Although it was an
element of the crime that the Government had to prove to the
jury, it was a “circumstance element” because it was simply a
fact that existed at the time that the defendant performed her
laundering acts. Only “essential conduct elements” can
provide the basis for venue; “circumstance elements” cannot.
United States v. Bowens, 224 F.3d 302, 310 (4th Cir. 2000).

                               A.

       Count one charged Auernheimer with conspiracy to
violate CFAA § 1030(a)(2)(C) and (c)(2)(B)(ii). In the

                                9
indictment and at trial, the Government identified the nature
of the conduct constituting the offense as the agreement to
commit a violation of the CFAA in furtherance of a violation
of New Jersey’s computer crime statute, N.J. Stat. Ann. §
2C:20-31(a). Venue would be proper in any district where
the CFAA violation occurred, or wherever any of the acts in
furtherance of the conspiracy took place. See Perez, 280 F.3d
at 329; see also Rodriguez-Moreno, 526 U.S. at 281-82
(citing Hyde, 225 U.S. at 356-67).

        The charged portion of the CFAA provides that
“[w]hoever . . . intentionally accesses a computer without
authorization or exceeds authorized access, and thereby
obtains . . . information from any protected computer . . . shall
be punished as provided in subsection (c) of this section.” 18
U.S.C. § 1030(a)(2)(C). To be found guilty, the Government
must prove that the defendant (1) intentionally (2) accessed
without authorization (or exceeded authorized access to) a (3)
protected computer and (4) thereby obtained information.
See United States v. Willis, 476 F.3d 1121, 1125 (10th Cir.
2007) (delineating the elements in a similar manner). The
statute’s plain language reveals two essential conduct
elements: accessing without authorization and obtaining
information.3
        New Jersey was not the site of either essential conduct
element. The evidence at trial demonstrated that the accessed
AT&T servers were located in Dallas, Texas, and Atlanta,
Georgia. App. 443-44. In addition, during the time that the
conspiracy began, continued, and ended, Spitler was
obtaining information in San Francisco, California (App.
233), and Auernheimer was assisting him from Fayetteville,
Arkansas (App. 366). No protected computer was accessed
and no data was obtained in New Jersey.

3
  The Department of Justice’s own manual on prosecuting
computer crimes provides in its section devoted to venue that
“it would seem logical that a crime under section
1030(a)(2)(C) is committed where the offender initiates
access and where the information is obtained.” Computer
Crime & Intellectual Prop. Section, Dep’t of Justice,
Prosecuting Computer Crimes 118, available at
http://www.justice.gov/criminal/cybercrime/docs/ccmanual.p
df (last visited Mar. 26, 2014) (“DOJ Manual”).
                               10
       This is not the end of our analysis, however, because
the Government did not just charge Auernheimer with
conspiracy to commit an ordinary violation of the CFAA, but
also with conspiring to violate the CFAA in furtherance of a
state crime. The Government can increase the statutory
maximum punishment for a subsection (a)(2) violation from
one year to five years if it proves one of the enhancements
contained in § 1030(c)(2)(B). The enhancement relevant here
provides for such increased punishment if “the offense was
committed in furtherance of any criminal or tortious act in
violation of the . . . laws of . . . any State.” Id. §
1030(c)(2)(B)(ii). “[A]ny ‘facts that increase the prescribed
range of penalties to which the criminal defendant is exposed’
are elements of the crime” that must be proven to the jury
beyond a reasonable doubt.4 Alleyne v. United States, 133 S.
Ct. 2151, 2160 (2013) (quoting Apprendi v. New Jersey, 530
U.S. 466, 490 (2000)). This is true even if they are explicitly
termed “sentence enhancement[s]” in the statute. Apprendi,
530 U.S. at 494 n.19 (quotation marks omitted).
       The New Jersey statute allows for criminal liability “if
the person purposely or knowingly and without authorization,
or in excess of authorization, accesses any . . . computer [or]
computer system and knowingly or recklessly discloses, or
causes to be disclosed any data . . . or personal identifying
information.” N.J. Stat. Ann. § 2C:20-31(a). Its essential
conduct elements are accessing without authorization (or in
excess of authorization) and disclosing data or personal
identifying information.

       Here, none of the essential conduct elements of a
violation of the New Jersey statute occurred in New Jersey.
As discussed, neither Auernheimer nor Spitler accessed a



4
  Just because the enhancement is an “element” that the
Government needed to prove beyond a reasonable doubt does
not mean that it was an “essential conduct element” of a §
1030(a)(2)(C) violation within the meaning of Rodriguez-
Moreno that could establish venue. For the purposes of this
opinion, however, we will assume (without deciding) that the
enhancement could contain “essential conduct elements.”
                              11
computer in New Jersey.5 The disclosure did not occur there
either. The sole disclosure of the data obtained was to the
Gawker reporter. There was no allegation or evidence that
the Gawker reporter was in New Jersey. Further, there was
no evidence that any email addresses of any New Jersey
residents were ever disclosed publicly in the Gawker article.
The alleged violation of the New Jersey statute thus cannot
confer venue for count one.

        Just as none of the conduct constituting the CFAA
violation or its enhancement occurred in New Jersey, none of
the overt acts that the Government alleged in the superseding
indictment occurred in New Jersey either. The indictment
listed four overt acts: writing the account slurper program,
deploying the account slurper program against AT&T’s
servers, emailing victims to inform them of the breach, and
disclosing the emails addresses obtained to Gawker. The co-
conspirators collaborated on the account slurper program
from California and Arkansas and deployed it against servers
located in Texas and Georgia. The Government offered no
evidence whatsoever that any of the victims that Auernheimer
emailed were located in New Jersey, or that the Gawker
reporter to whom the list of email addresses was disclosed
was in the Garden State.

       Because neither Auernheimer nor his co-conspirator
Spitler performed any “essential conduct element” of the
underlying CFAA violation or any overt act in furtherance of
the conspiracy in New Jersey, venue was improper on count
one.

5
  We also note that in order to be guilty of accessing “without
authorization, or in excess of authorization” under New
Jersey law, the Government needed to prove that
Auernheimer or Spitler circumvented a code- or password-
based barrier to access. See State v. Riley, 988 A.2d 1252,
1267 (N.J. Super. Ct. Law Div. 2009). Although we need not
resolve whether Auernheimer’s conduct involved such a
breach, no evidence was advanced at trial that the account
slurper ever breached any password gate or other code-based
barrier. The account slurper simply accessed the publicly
facing portion of the login screen and scraped information
that AT&T unintentionally published.
                              12
                               B.

        We now turn to count two of the indictment because
venue must be analyzed independently for each count. See
Root, 585 F.3d at 155. Count two charged Auernheimer with
violating 18 U.S.C. § 1028(a)(7), which punishes anyone who
“knowingly transfers, possesses, or uses, without lawful
authority, a means of identification of another person with the
intent to commit, or to aid or abet, or in connection with, any
[federal crime, or state or local felony].” The statute’s plain
language indicates that the statute punishes someone who (1)
knowingly (2) transfers, possesses, or uses without lawful
authority (3) a means of identification of another person (4)
with the intent to commit, or in connection with, any violation
of federal law or any state felony. See United States v.
Abdelshafi, 592 F.3d 602, 607 (4th Cir. 2010) (delineating the
elements of a violation of aggravated identity fraud in 18
U.S.C. § 1028A(a)(1), which are virtually identical, in a
similar fashion); United States v. Stephens, 571 F.3d 401,
404-05 (5th Cir. 2009) (same).

       The two essential conduct elements under § 1028(a)(7)
are transfer, possession, or use, and doing so in connection
with a federal crime or state felony. Cf. Rodriguez-Moreno,
526 U.S. at 280 (noting that “during and in relation to any
crime of violence” was an essential conduct element of a
firearms statute). Starting with the latter essential conduct
element, the Government charged Auernheimer with
committing identity fraud “in connection with” the ordinary
violation of CFAA § 1030(a)(2)(C). As should be clear by
now, no conduct related to the ordinary CFAA violation
occurred in New Jersey.

        There was also no evidence that Auernheimer’s
transfer, possession, or use occurred in New Jersey. The
Government advances two theories of how he could have
satisfied this essential conduct element. First, it contends that
he violated § 1028(a)(7) by knowingly using the ICC-IDs of
other people’s iPads to access AT&T’s servers. See Gov’t
Br. 64-66. Venue fails under this theory because there was no
allegation or evidence that he used the ICC-IDs in New
Jersey. The alleged conspirators used the ICC-IDs in their

                               13
account slurper program, which was programmed from
California and Arkansas, and did not access any computer or
obtain any information in New Jersey.

       The Government also argues that Auernheimer
violated the statute by transferring the list of email addresses
that he obtained to Gawker with the intent to violate the New
Jersey computer crime statute. See Gov’t Br. 67-69. But
there was no allegation in the indictment or evidence at trial
that the Gawker reporter to whom he transferred the email
addresses was in New Jersey — and no essential conduct
element of the alleged violation of New Jersey law occurred
in New Jersey either.6

       Because Auernheimer did not commit any essential
conduct of the identity fraud charge in New Jersey, venue was
also improper on count two.
                              IV.

       The Government does not dispute the locations of
Auernheimer, Spitler, and AT&T’s servers during the period
of time that Auernheimer was committing the alleged crimes.
Instead, it advances a series of other reasons why there was
no defect in venue that warrants vacating his conviction.
None of them are availing.

                              A.

       The Government argues that we need not rely on the
essential conduct elements test mandated by Cabrales and
Rodriguez-Moreno because we have “adopted,” Gov’t Br. 71,

6
  Further, count two of the indictment charged Auernheimer
with transferring, possessing, and using the means of
identification of others in connection with only an ordinary
violation of CFAA § 1030(a)(2)(C). It did not mention the
violation of New Jersey law or the § 1030(c)(2)(B)(ii)
enhancement at all. This second theory thus “broaden[s] the
possible bases for conviction from that which appeared in the
indictment.” United States v. McKee, 506 F.3d 225, 229 (3d
Cir. 2007) (quotation marks omitted). It cannot be a
permissible basis upon which to find venue for count two.

                              14
a “substantial contacts test.” Under this approach, frequently
employed by the Court of Appeals for the Second Circuit, a
number of factors help to determine whether venue was
proper, including “the site of the defendant’s acts, the
elements and nature of the crime, the locus of the effect of the
criminal conduct, and the suitability of each district for
accurate factfinding.” United States v. Reed, 773 F.2d 477,
481 (2d Cir. 1985). The Government contends that venue is
proper in New Jersey because about four percent
(approximately 4,500 of 114,000) of the email addresses
obtained from AT&T’s website belonged to New Jersey
residents, thereby satisfying the “locus of the effect[s]”
consideration. See id.

        It is far from clear that this Court has ever “adopted”
this test. We have mentioned it only once. See United States
v. Goldberg, 830 F.2d 459, 466 (3d Cir. 1987). The test was
cited in a long block quote to Reed, and then analyzed in a
single sentence. Id. The Goldberg panel did not need to rely
on the locus of the effects of the defendant’s conduct in that
case because all of his acts took place in the district in which
he was tried. Id. No panel of this Court has ever cited
Goldberg, or any other case, for this test since — either
before, or especially after, the Supreme Court clarified the
venue inquiry in Cabrales and Rodriguez-Moreno.

        Even if it could be said that we perhaps tacitly
endorsed this test once almost thirty years ago, the test
operates to limit venue, not to expand it. Cases from the
Court of Appeals for the Second Circuit make this clear. The
test “does not represent a formal constitutional test,” but
rather is merely “helpful in determining whether a chosen
venue is unfair or prejudicial to a defendant.” United States
v. Saavedra, 223 F.3d 85, 93 (2d Cir. 2000). To satisfy this
test, there must be “more than ‘some activity in the situs
district’; instead, there must be ‘substantial contacts.’”
United States v. Davis, 689 F.3d 179, 186 (2d Cir. 2012)
(quoting Reed, 773 F.2d at 481). There “must be some sense
of venue having been freely chosen by the defendant.” Id.
(alteration and quotation marks omitted). If a defendant
argues that the chosen venue is constitutionally infirm but that
it did not result in any hardship to him, the court only
determines the locus delicti and does not then analyze

                              15
whether there were “substantial contacts.” See United States
v. Magassouba, 619 F.3d 202, 205 n.2 (2d Cir. 2010). This
test thus serves to limit venue in instances where the locus
delicti constitutionally allows for a given venue, but trying
the case there is somehow prejudicial or unfair to the
defendant.

        Even assuming that the substantial contacts test is
viable within our Circuit, it cannot serve as a sufficient basis
for conferring venue. The Government argues only that it has
minimally satisfied one of the four prongs of the test — the
“locus of the effect of the criminal conduct.” There was no
evidence at trial that Auernheimer’s actions evinced any
contact with New Jersey, much less contact that was
“substantial.” The Government has not cited, and we have
not found, any case where the locus of the effects, standing by
itself, was sufficient to confer constitutionally sound venue.

        Undoubtedly there are some instances where the
location in which a crime’s effects are felt is relevant to
determining whether venue is proper. See Rodriguez-
Moreno, 526 U.S. at 279 n.2 (reserving the issue of whether
venue may also be permissibly based on the location where a
crime’s effects are felt). But those cases are reserved for
situations in which “an essential conduct element is itself
defined in terms of its effects.” Bowens, 224 F.3d at 311.
For example, in a prosecution for Hobbs Act robbery, venue
may be proper in any district where commerce is affected
because the terms of the act themselves forbid affecting
commerce. See 18 U.S.C. § 1951(a); accord United States v.
Smith, 198 F.3d 377, 383 (2d Cir. 1999). This is consistent
with Congress’s prerogative to “provide that the locality of a
crime shall extend over the whole area through which force
propelled by an offender operates.” Johnson, 323 U.S. at 275.

       Sections of the CFAA other than § 1030(a)(2)(C) do
speak in terms of their effects. For example, § 1030(a)(5)(B)
criminalizes intentionally accessing a computer without
authorization and recklessly causing damage. Because that




                              16
crime is defined in terms of its effects — the damage caused
— venue could be proper wherever that occurred.7

       Congress, however, did not define a violation of §
1030(a)(2)(C) in terms of its effects. The statute simply
criminalizes accessing a computer without authorization and
obtaining information. It punishes only the actions that the
defendant takes to access and obtain. It does not speak in
terms of the effects on those whose information is obtained.
The crime is complete even if the offender never looks at the
information and immediately destroys it, or the victim has no
idea that information was ever taken.

                              B.

       The Government also argues that venue was proper in
New Jersey because Auernheimer failed to obtain
authorization from approximately 4,500 New Jersey residents
to “use[] their ICC-ID numbers to access the AT&T servers.”
Gov’t Br. 80. The Government argues that when a statute
makes it a crime to fail to do some required act, venue can lie
in the district in which the act should have been done. The
Government concludes that venue is proper because
Auernheimer and Spitler failed to obtain authorization from
about 4,500 people in New Jersey prior to accessing AT&T’s
servers.

       This rule only applies, however, when a preexisting
legal duty requires the act that the defendant failed to do. See
1 Wayne R. LaFave, Substantive Criminal Law § 6.2(a) (2d
ed. 2003) (noting that crimes of omission are generally
limited by specific duties such as relationship, statute,
contract, assumption of care, creation of peril, controlling the
conduct of others, and landowner); accord United States v.
Sabhnani, 599 F.3d 215, 237 (2d Cir. 2010). Failure to

7
  The Department of Justice manual again tailors its guidance
to this assessment, noting that a prosecution under §
1030(a)(5) “may be brought where the effects are felt because
those charges are defined in terms of ‘loss,’ even if the bulk
of network crimes may not be prosecuted in a district simply
because the effects of the crime are felt there.” DOJ Manual
at 120.
                              17
perform a required act could confer venue where a defendant
should have performed that act when a statute penalizes
inaction, such as failure to report to a military draft board
(see, e.g., Johnston v. United States, 351 U.S. 215, 219-20
(1956)), failure to report to prison after being sentenced (see,
e.g., United States v. Overaker, 766 F.2d 1326, 1327 (9th Cir.
1985)), or failure to file income tax returns (see, e.g., United
States v. Garman, 748 F.2d 218, 219 (4th Cir. 1984)). Here,
Auernheimer was under no such preexisting duty — legal or
otherwise. Like most statutes, the charged portion of the
CFAA punishes affirmative acts, not inaction. His failure to
obtain authorization cannot confer venue in every district in
which a potential victim lived.

                              C.

        Finally, the Government argues that even if venue
were improper, we should apply harmless error analysis and
disregard the error because it did “not affect substantial
rights.” Fed. R. Crim. P. 52(a). Although the Government
makes this argument only in passing — it occupies less than
one page of its 118-page brief — we feel obliged to address
it. The Government contends that its choice of forum actually
benefitted Auernheimer, because locating his trial in Newark,
New Jersey “enhance[d] his ability to attract and retain
experienced and capable counsel on a pro bono basis.” Gov’t
Br. 98; see also id. at 97 (noting that Newark was a
“relatively easy commute” for Auernheimer’s attorney from
his office in Brooklyn, New York).

        At the outset, we are skeptical that venue errors are
susceptible to harmless error analysis. The Supreme Court
has divided constitutional errors into two classes: “trial” and
“structural.” Arizona v. Fulminante, 499 U.S. 279, 307-10
(1991). Trial errors occur “during the presentation of the case
to the jury” and can be “quantitatively assessed in the context
of other evidence presented” in order to determine whether
they are “harmless beyond a reasonable doubt.” Id. at 307-
08. These include “most constitutional errors.” Id. at 306.
Structural errors “defy” harmless error analysis because they
“affect[] the framework within which the trial proceeds,” id.
at 309-10, “or indeed [] whether it proceeds at all,” United
States v. Gonzalez-Lopez, 548 U.S. 140, 150 (2006). These

                              18
include a “limited class of fundamental constitutional errors,”
Neder v. United States, 527 U.S. 1, 7 (1999), such as the
denial of the rights to counsel, self-representation, or a public
trial. See Gonzales-Lopez, 548 U.S. at 149 (listing examples
and authority).

       An error regarding venue exhibits many of the
characteristics of structural error. If the District Court had
found venue lacking upon Auernheimer’s motion to dismiss,
there would have been no trial in New Jersey at all. Even if
venue had been raised only at trial, “if venue is improper no
constitutionally valid verdict could be reached regardless of
the [potentially] overwhelming evidence against the
defendant.” United States v. Miller, 111 F.3d 747, 757 (10th
Cir. 1997) (Barrett, J., dissenting). The error thus “def[ies]
analysis by harmless-error standards by affecting the entire
adjudicatory framework.” Puckett v. United States, 556 U.S.
129, 141 (2009) (quotation marks omitted). Holding that
defective venue could ever be harmless would arguably
reduce this constitutional protection to a nullity because,
under the Government’s formulation, the error would be
harmless as long as the evidence against the accused of the
substantive crime was overwhelming. It is doubtful that this
is the way the venue protections in the Constitution were
meant to operate. See also 4 Wayne R. LaFave et al.,
Criminal Procedure § 16.1(g) (4th ed. 2007) (“Failure of
venue will not be treated as harmless error.”).

       The Supreme Court has never held that improper
venue is subject to harmless error review. The Government
has pointed to only one case where a court subjected
defective venue to harmless error review. See United States
v. Hart-Williams, 967 F. Supp. 73, 78-81 (E.D.N.Y. 1997).
In Hart-Williams, the district court found the venue error
harmless after the defendant was convicted at a courthouse in
Brooklyn, New York, that was less than a mile from the
courthouse where venue would have been proper in
Manhattan, New York. See id. at 80. No court has cited
Hart-Williams for this proposition, and the Court of Appeals
for the Second Circuit has cast doubt on whether the district
court’s application of harmless error review remains good
law. See United States v. Brennan, 183 F.3d 139, 149 (2d
Cir. 1999) (holding that trial in Brooklyn, New York, where

                               19
venue was improper, was not harmless when the defendant
timely objected to venue, even though venue would have
been proper in Manhattan, New York); see also Saavedra, 223
F.3d at 100 n.5 (Cabranes, J., dissenting) (explicitly noting
that Brennan forecloses applying harmless error analysis to
defective venue).

        Nonetheless, even assuming that defective venue could
be amenable to harmless error review, the venue error here
clearly affected Auernheimer’s substantial rights. In order for
an error to be harmless, “the Government must ‘prove beyond
a reasonable doubt that the error complained of did not
contribute to the verdict obtained.’” Gov’t of V.I. v. Davis,
561 F.3d 159, 165 (3d Cir. 2009) (quoting Chapman v.
California, 386 U.S. 18, 24 (1967)). The question “is not
whether, in a trial that occurred without the error, a guilty
verdict would surely have been rendered, but whether the
guilty verdict actually rendered in this trial was surely
unattributable to the error.” Sullivan v. Louisiana, 508 U.S.
275, 279 (1993). The venue error in this case is not harmless
because there was no evidence that any of the essential
conduct elements occurred in New Jersey. If Auernheimer’s
jury had been properly instructed on venue, it could not have
returned a guilty verdict; the verdict rendered in this trial
would have been different. See United States v. Durades, 607
F.2d 818, 820 (9th Cir. 1979) (failing to try defendant in
district where crime was allegedly committed infringed the
defendant’s substantial rights); see also United States v.
Glenn, 828 F.2d 855, 860 (1st Cir. 1987) (same); United
States v. Stratton, 649 F.2d 1066, 1076 n.15 (5th Cir. 1981)
(“A defendant’s interest in being tried only in a district where
venue properly lay clearly constitutes a substantial right.”
(quotation marks omitted)).

       The Supreme Court has repeatedly made clear that the
constitutional limitations on venue are extraordinarily
important. “[Q]uestions of venue are more than matters of
mere procedure. They raise deep issues of public policy in
the light of which legislation must be construed.” Travis v.
United States, 364 U.S. 631, 634 (1961) (quotation marks
omitted). “The provision for trial in the vicinity of the crime
is a safeguard against the unfairness and hardship involved
when an accused is prosecuted in a remote place.” United

                              20
States v. Cores, 356 U.S. 405, 407 (1958); accord United
States v. Passodelis, 615 F.2d 975, 977 (3d Cir. 1980). The
founders were so concerned with the location of a criminal
trial that they placed the venue requirement, which is
“principally a protection for the defendant,” Cabrales, 524
U.S. at 9, in the Constitution in two places. See U.S. Const.
art. III, § 2, cl. 3 and amend. VI.

       They did so for good reason. A defendant who has
been convicted “in a distant, remote, or unfriendly forum
solely at the prosecutor’s whim,” United States v. Salinas,
373 F.3d 161, 164 (1st Cir. 2004), has had his substantial
rights compromised.        Auernheimer was hauled over a
thousand miles from Fayetteville, Arkansas to New Jersey.
Certainly if he had directed his criminal activity toward New
Jersey to the extent that either he or his co-conspirator
committed an act in furtherance of their conspiracy there, or
performed one of the essential conduct elements of the
charged offenses there, he would have no grounds to
complain about his uprooting. But that was not what was
alleged or what happened. While we are not prepared today
to hold that an error of venue never could be harmless,8 we do
not need to because the improper venue here — far from
where he performed any of his allegedly criminal acts —


8
  We note that we are not dealing with a situation where the
error complained of is that the trial judge failed to instruct the
jury on venue. That claim may be reviewed for harmless
error. See United States v. Casch, 448 F.3d 1115, 1117-18
(9th Cir. 2006) (noting that when proof of venue is clear,
failure to instruct the jury can be considered harmless error);
United States v. Martinez, 901 F.2d 374, 377 (4th Cir. 1990)
(same); United States v. Moeckly, 769 F.2d 453, 461 (8th Cir.
1985) (same). In that situation, the failure to instruct would
be harmless if the Government demonstrates under the
Chapman standard that sufficient evidence of venue existed
such that the jury would have come to that conclusion too.
Cf. Neder, 527 U.S. at 7-11 (holding that an erroneous jury
instruction that omitted an element of the offense is subject to
harmless error analysis). The question that we address today
is whether a venue defect could be harmless when there is no
possibility that the jury could have found venue proper.
                               21
denied Auernheimer’s substantial right to be tried in the place
where his alleged crime was committed.9

                              V.

       Venue issues are animated in part by the “danger of
allowing the [G]overnment to choose its forum free from any
external constraints.” Salinas, 373 F.3d at 169-70 (citing
Travis, 364 U.S. at 634). The ever-increasing ubiquity of the
Internet only amplifies this concern. As we progress
technologically, we must remain mindful that cybercrimes do
not happen in some metaphysical location that justifies
disregarding constitutional limits on venue. People and
computers still exist in identifiable places in the physical
world. When people commit crimes, we have the ability and
obligation to ensure that they do not stand to account for
those crimes in forums in which they performed no “essential
conduct element” of the crimes charged. Rodriguez-Moreno,
526 U.S. at 280.

        “Though our nation has changed in ways which it is
difficult to imagine that the Framers of the Constitution could
have foreseen, the rights of criminal defendants which they
sought to protect in the venue provisions of the Constitution
are neither outdated nor outmoded.” Passodelis, 615 F.2d at
977. Just as this was true when we decided Passodelis in
1980 — after the advent of railroad, express mail, the
telegraph, the telephone, the automobile, air travel, and
satellite communications — it remains true in today’s Internet
age. For the forgoing reasons, we will reverse the District
Court’s venue determination and vacate Auernheimer’s
conviction.




9
  We in no way imply that venue cannot be waived by the
defendant by failing to object to it in a timely fashion. See
Perez, 280 F.3d at 328. Because Auernheimer explicitly
moved to dismiss the indictment for lack of venue, there is no
contention that he waived his venue right here.
                              22